 

Case 3:19-cv-08439-BRM-LHG Document1 Filed 03/13/19 Page 1 of 13 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

JUAN B. PEREZ, JR.,
Plaintiff, CIVIL ACTION NO.:
vs.
FRANK R. CANAPINO, USA TRUCK, INC. and NOTICE OF REMOVAL
ABC CORP 1-5 and JOHN DOES 1-5, said names
being fictitious and unknown,

Defendants.

 

TO: George F. Hendricks, Esq.

Hendricks & Hendricks

73 Paterson Street

New Brunswick, NJ 08901

PLEASE TAKE NOTICE, that on this date, defendants USA TRUCK, Inc. and FRANK
CANAPINO by their undersigned counsel, have filed this Notice of Removal pursuant to 28 U.S.C.
§1446(a), in the office of the Clerk of the United States District Court for the District of New Jersey.

1. Plaintiff JUAN B. PEREZ, JR. brought a lawsuit against the defendants USA
TRUCK, Inc. and FRANK CANAPINO (and fictitious named defendants) by filing a Complaint and
Jury Demand in the Superior Court of the State of New Jersey, Law Division, Middlesex County on
or about January 24, 2019 as a result of an alleged accident which occurred on or about January 26,
2017. A copy of the Complaint is annexed hereto as Ex A.

a Upon information and belief, the Summons and Complaint were not received by USA
TRUCK, Inc. and FRANK CANAPINO to date.

3. There have been no other proceedings in this action.

4, According to the plaintiff's complaint (Ex. A), the plaintiff purports to be a citizen
and resident of the State of New Jersey, residing in the Township of Old Bridge and County of
Middlesex.

By Defendant USA TRUCK, Inc. is a corporation incorporated in the State of Arkansas.

6. Defendant FRANK CANAPINO is a resident of the State of Rhode Island, residing

in the City of Woonsocket.

 
 

Case 3:19-cv-08439-BRM-LHG Document1 Filed 03/13/19 Page 2 of 13 PagelD: 2

7. In the First Count, 3 and 4" paragraphs; the Second Count, 3" paragraph; and the
Third Count, 3“ paragraph of the plaintiff s Complaint, plaintiff JUAN B. PEREZ, JR. was allegedly
traumatized by the subject accident, requiring him to seek psychiatric treatment for severe traumatic
stress and anxiety and will in the future continue to suffer such mental anxiety and was compelled
to expend large sums of money in an endeavor to cure his condition. Ex. A.

8. On January 31, 2019, on behalf of defendants USA TRUCK, Inc. and FRANK
CANAPINO, our office served a request for a written Statement of Damages claimed on the
plaintiff's counsel. Ex. B.

9. Under cover dated February 28, 2019, and as served on March 1, 2019, the plaintiff
responded to the demand for Statement of Damages indicating damages in the amount of $150,000
Ex. C.

10. Based upon the plaintiff’ s response to the defendants’ request for a written Statement
of Damages claimed and the language set forth in the plaintiff’ s Complaint, the matter in controversy
exceeds $75,000, exclusive of interest and costs. Please see Ex. C.

11. Jurisdiction over the subject matter of this action is conferred on this Court by 28
U.S.C. §1441(a).

12. Jurisdiction in this Court is proper pursuant to 28 U.S.C. §1332 and 28 U.S.C. §1441
in that the parties are of complete diversity of citizenship, the amount in controversy exceeds
$75,000 exclusive of interest and costs.

13. As the defendants have not been served with the suit papers, this Notice is filed with
this Court within 30 days of defendants’ receipt “through service or otherwise, ofa copy of the initial
pleading setting forth the claim for relief upon which such action or proceeding is based,” as
provided by 28 USC §1446(b).

PLEASE TAKE FURTHER NOTICE, that the defendants, upon filing the Notice of
Removal in the office of the Clerk of the United States District Court for the District of New Jersey,
have also filed copies of the Notice with the Clerk of the Superior Court of New Jersey, Law
Division, Middlesex County Courthouse, 56 Paterson St, New Brunswick, NJ 08903, to effect

removal of this action to the United States District Court pursuant to 28 U.S.C. §1446(b).

 
 

Case 3:19-cv-08439-BRM-LHG Document1 Filed 03/13/19 Page 3 of 13 PagelD: 3

Dated: March 13, 2019

LAW OFFICES OF LORNE M. REITER, LLC
Attorneys for defendants
USA TRUCK, Inc. and FRANK CANAPINO

124 First Avenue
antic Highlands, New Jersey 07716

BY:

 

 

EM. REITER

 
Case 3:19-cv-08439-BRM-LHG Document1 Filed 03/13/19 Page 4 of 13 PagelD: 4

EX.A
Case 3:10 tv-06daBRMY4bKmoRarumenPi PuladAsiehkIp- Raveoiol sésRagelD: 5

GEORGE F. HENDRICKS, ESQ.
Attorney ID#246271968
HENDRICKS & HENDRICKS

73 Paterson Street

New Brunswick, New Jersey 08901
(732) 828-7800

Attorney for Plaintiff
JUAN B. PEREZ, JR., | SUPERIOR COURT OF NEW JERSEY
| LAW DIVISION
Plaintiff, | MIDDLESEX COUNTY
VS. CIVIL ACTION

FRANK R. CANAPINO, USA TRUCK, DOCKET NO.: MID-L-
INC., and ABC CORP 1-5 AND JOHN

DOES 1-5, said names being fictitious and | COMPLAINT
unknown, AND
JURY DEMAND
Defendants _

Plaintiff, JUAN B. PEREZ, JR., residing 16 Kearney Avenue, in the Township of Old

Bridge, County of Middlesex, and State of New Jersey, complaining of defendant(s), says:
FIRST COUNT

1. On or about January 26, 2017, the plaintiff was the owner of a motor
vehicle that was parked on his residence at 16 Kearney Avenue, in the Township of Old Bridge,
County of Middlesex, and State of New Jersey.

2. At the aforesaid time and place, the defendant, FRANK R. CANAPINO, was the
operator of a tractor trailer truck owned by defendant, USA TRUCK, INC., which vehicle/tractor
trailer was traveling North on Kearney Avenue, in the Township of Old Bridge, County of
Middlesex, and State of New Jersey.

3. The defendant, FRANK R. CANAPINO, carelessly and negligently operated said
vehicle, failed to navigate a right turn, thereby striking plaintiff's vehicle that was legally parked
on said property, trees, shrubbery and the house where plaintiff was residing, thereby directly

1
Case 3: HArey-BBdSSO RR Myo RPSYME bh Bd St Peat: PeaeGigh acabegelD: 6

causing the accident giving rise to this action, which resulted in the plaintiff to be traumatized by the
event, requiring him to seek psychiatric medical treatment for severe traumatic stress and anxiety.

4, As a result of the aforesaid carelessness and negligence of the defendant, FRANK R.
CANAPINO, the plaintiff was traumatized by the event requiring him to seek psychiatric medical
treatment for severe traumatic stress and anxiety, he suffered great stress and anxiety, and will in the
future continue to suffer such mental anxiety, he was compelled to expend large sums of money in
an endeavor to cure his condition.

WHEREFORE, plaintiff demands judgment against the defendant, FRANK R.
CANAPINO, for damages, together with interest and costs of suit.

SECOND COUNT

1. Plaintiff, JUAN B. PEREZ, JR., repeats the allegations of the First Count and
makes it a part hereof as though set forth at length herein.

2. The defendant, USA TRUCK, INC, was the owner of the vehicle being operated by
defendant, FRANK R. CANAPINO, and he negligently entrusted the operation of said vehicle to
him as his agent, servant and/or employee.

3. As a result of the aforesaid carelessness and negligence of the defendant, USA
TRUCK, INC., the plaintiff was traumatized by the event requiring him to seek psychiatric medical
treatment for severe traumatic stress and anxiety, he suffered great stress and anxiety, and will in the
future continue to suffer such mental anxiety, he was compelled to expend large sums of money in
an endeavor to cure his condition.

WHEREFORE, plaintiff demands judgment against the defendants, USA TRUCK, INC.
and FRANK R. CANAPINO, on this Count for damages, together with interest and costs of suit.

THIRD COUNT

1, Plaintiff, JUAN B. PEREZ, JR., repeats and re-alleges each and every allegation

contained in the First and Second Counts of the within Complaint as if fully set forth herein.

2
Case 3:4 Ari V-B8dRD BR Mr bio Recemenbih mye Petahbip-Peded 94 soabagelD:

2. The Defendant, ABC Corp 1-5 and JOHN DOES 1-5 (said names being unknown
and fictitious), was the owner of the vehicle being operated by defendant, FRANK R. CANAPINO,
and he negligently entrusted the operation of said vehicle to him as his agent, servant and/or
employee.

3. As a result of the aforesaid carelessness and negligence of the defendant, ABC Corp
1-5 and JOHN DOES 1-5 (said names being unknown and fictitious), the plaintiff was traumatized
by the event requiring him to seek psychiatric medical treatment for severe traumatic stress and
anxiety, he suffered great stress and anxiety, and will in the future continue to suffer such mental
anxiety, he was compelled to expend large sums of money in an endeavor to cure his condition.

WHEREFORE, plaintiff demands judgment against the defendants, USA TRUCK, INC.
and FRANK R. CANAPINO, on this Count for damages, together with interest and costs of suit.

FOURTH COUNT

l. Plaintiff, JUAN B. PEREZ, JR., repeats the allegations of the First, Second, and
Third Counts and makes it a part hereof as though sct forth at length herein.

2. At the time and place aforesaid, defendants, FRANK R. CANAPINO and USA
TRUCK, INC., in a careless, reckless, and negligent manner, caused its tractor trailer/ motor vehicle
to collide with the vehicle owned by plaintiff that was legally parked on the subject premises, as
well as, resulting in property damage to the residence at 16 Kearney Drive, Old Bridge, New
Jersey, including trees and shrubbery.

3. As a result of the negligence of the defendants, the motor vehicle owned by plaintiff
was severely damaged, required extensive repairs, depreciated in value and the plaintiff lost the use
of said vehicle, as well as, property damages to plaintiffs residence.

WHEREFORE, Plaintiff demands judgment against the defendants, FRANK R.
CANAPINO and USA TRUCK, INC., on this Count for damages, together with interest and costs

of suit.
Case 3: 49ns\-Getaso8S Mo Lao RPSumene BUSC Ps Hae Daag ih sdebegelD: 8

CERTIFICATION PURSUANT TO RULE 4:5-1

I hereby certify that to the best of my knowledge, information and belief, our

investigation and investigation on behalf of our client(s) has disclosed no other action pending

concerning the subject matter of this Complaint in any Court or Arbitration proceeding nor has it

disclosed any other persons who should be added as parties to this matter and that no personal

confidential identifiers as to any of the named parties are contained herein. In addition, as of this

date, there are no actions contemplated which relate to this matter. If additional and continuing

investigation reveals contrary facts, notice will immediately be given.

JURY DEMAND

The Plaintiff hereby demands a trial by jury as to all issues herein.

Dated: January 23, 2019

DRICKS

 

 
 

HENDRICK HLEN
Attorney ye iff

We cho A NDRICKS, ESQ.
U

 

 
Case 3:19-cv-08439-BRM-LHG Document1 Filed 03/13/19 Page 9 of 13 PagelD: 9

EX. B
Case 3:19-cv-08439-BRM-LHG Document1 Filed 03/13/19 Page 10 of 13 PagelD: 10

LAW OFFICES OF LORNE M. REITER, LLC
124 FIRST AVENUE
ATLANTIC HIGHLANDS, NEW JERSEY 07716

 

TEL. (732) 747-9555
FAX (732) 626-6800

LORNE M. REITER * NEW YORK OFFICE
LAURA C, JOHNSON + 14 WALL STREET, 20"' FLOOR
VANESSA L. KOPPEL * NEW YORK, NY 10005

KAREN K. HAHN * (212) 222-0955
SHARON B. MORELAND # (212) 202-4784 FAX

 

Ireiter@Ireiterlaw.com
* ADMITTED NEW YORK & NEW JERSEY Sa ees
+ ADMITTED NEW JERSEY & COLORADO
* ADMITTED NEW JERSEY
# ADMITTED NEW YORK, NEW JERSEY &
MASSACHUSETTS

January 31, 2019

George F. Hendricks, Esq.
HENDRICKS & HENDRICKS
73 Paterson Street

New Brunswick, NJ 08901

Re: Juan Perez, Jr. v. USA Truck and Frank R. Canapino
Our File Number: 002-0672-JBJ
Date of Loss: January 26, 2017
Dear Mr. Hendricks:

Our office has been assigned to represent the defendants USA Truck, Inc. and Frank R.
Canapino with respect to the above-captioned matter.

We hereby demand that plaintiff serve upon us, within five (5) days from the date of service
hereof, a written Statement of Damages claimed, pursuant to Rule 4:5-2,

Should you have any questions in this regard, please do not hesitate to contact the
undersigned.

 

LMR:Ims
Case 3:19-cv-08439-BRM-LHG Document1 Filed 03/13/19 Page 11 of 13 PagelD: 11

EX. C
Case 3:19-cv-08439-BRM-LHG Document1 Filed 03/13/19 Page 12 of 13 PagelD: 12

GEORGE F. HENDRICKS, ESQ.
Attorney ID#246271968
HENDRICKS & HENDRICKS

73 Paterson Street

New Brunswick, New Jersey 08901
(732) 828-7800

Attorney for Plaintiff

 

_ JUAN B. PEREZ, JR.,

Plaintiff,
vs.

FRANK R. CANAPINO, USA TRUCK,
INC., and ABC CORP 1-5 AND JOHN
DOES 1-5, said names being fictitious and
unknown,

 

Defendants

 

TO: Lorne M. Reiter, Esq.
Law Offices of Lorne M. Reiter
124 First Avenue

Atlantic Highlands, NJ 07716

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION

MIDDLESEX COUNTY

CIVIL ACTION

DOCKET NO.: MID-L- 830-19

STATEMENT OF
DAMAGES

Attorney for Defendants, Canapino, USA TRUCK

Plaintiff, JUAN B. PEREZ, JR., hereby asserts damages in the amount of $150,000.00

relative to the captioned action.

HENDRICKS &
Attorney for Maing

DATED: February 28, 2019

 
  
case 3:19-cv-08439-BRM-LHG Document1 Filed 03/13/19 Page 13 of 13 PagelD: 13

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
JUAN B. PEREZ, JR.., *
Plaintiff, CIVIL ACTION #:
VS.
FRANK R. CANAPINO, USA TRUCK, INC. and CERTIFICATION OF SERVICE

ABC CORP 1-5 and JOHN DOES 1-5, said names
being fictitious and unknown,

Defendants.
xX

 

LORNE M. REITER, ESQ. certifies as follows:

1. Iam an attorney duly admitted to practice before this Honorable Court, and I hereby
affirm the truth of the following statements under the penalty of perjury.

pl Jam a member with the law firm of LAW OFFICES OF LORNE M. REITER, LLC,
attorneys for the defendants USA TRUCK and FRANK CANAPINO and, as such, I am fully
familiar with the facts set forth herein.

3. On this date, I served a copy of the within Notice of Removal upon the plaintiff in
this action by mailing same via First Class Mail from 124 First Avenue, Atlantic Highlands, New
Jersey 07716 addressed to the plaintiff's attorney, George F. Hendricks, Esq., Hendricks &
Hendricks, 73 Paterson Street, New Brunswick, NJ 08901.

4. Further, on this date, I caused a copy of the Notice of Removal to be filed with the
Clerk of the Superior Court of New Jersey, Law Division, Middlesex County, 56 Paterson St, New
Brunswick, NJ 08903.

5. Pursuant to 28 U.S.C. §1746, I affirm under penalty of perjury that the foregoing is
true and correct.

Dated: March 13, 2019
LAW OFFICES OF LORNE M. REITER, LLC
Attorneys for defendants
USA TRUCK, Inc. and FRANK CANAPINO
124 First Avenue
tic Highlands, New Jersey 07716

BY:

 

 

M. REITER

 

 
